Gaynor, J.:
The petitioner, who is thirteen years old, is confined in the said institution under a magistrate’s commitment. The adjudged cause -stated therein is that, he “ was a disorderly child who deserts his home without sufficient cause, and keeps company with dissolute and vicious persons, against the lawful command of his father, and is bad, ungovernable and disorderly beyond his father’s control.” Chapter 23.5 of the laws of 1896, as amended by chapter 508 of .the laws of 1897, authorizes boys between the ages of four and fourteen years to be received in the sáid institute “ who shall be arrested or committed as vagrants or convicted of criminal offenses other than felonies ” in the city of Brooklyn. The petitioner has not been found to be a vagrant and committed as such. The words of the commitment do not bring him within the definition of a vagrant (Penal Code, sec. 291; Criminal Code, sec. 887). ¡Nor has lie been tried and convicted *330of any.“ criminal offense ”. His commitment was therefore without authority of law. The said words of the commitment are taken from chapter 172 of the laws of 1865 (sec. 5), but that statute only authorizes commitments to the House of Refuge in the City of New York.
The petitioner is discharged.